DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Pursuant to communications filed on 04/05/2019, this is a First Action Non-Final Rejection on the Merits. Claims 1-29, as filed, are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/05/2019 and 08/19/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the filed drawings of Figures 1-15 are in poor quality where the reference numerals are marked by hand writing. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Accordingly, appropriate correction and/or clarification are earnestly solicited.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.



Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Claim Objections
Claims 1-29, as filed, are objected to because of the following informalities:  In the instant case, there is an error in the numbering of the claims, because there is a duplicated numbering for claim 3 as shown in the attached image below. Therefore, all the remaining claims have been wrongly numbered. Accordingly, appropriate correction and/or clarification are earnestly solicited.

    PNG
    media_image1.png
    316
    660
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 15 and 21, as filed, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In the instant case, the use of the phrase “can be” in claims 1, 6, 15 and 21 are indefinite.  It is not clear if Applicant is intending the claim “can be” to be optional or that the phrase should be interpreted as a definite statement (for example, using "are" or simply deleting the phrase). 
The use of the term “can be” is indefinite because it is susceptible to more than one plausible construction. It is unclear whether the limitation refers to a capability that is required to be present in the invention or whether it refers to a system capability that is a mere possibility that is not required. In other words, it is unclear whether “a three-dimensional perception and object manipulation robot gripper” can practice the invention of claims 1 and 15 by satisfying all of the other limitations, without necessarily being required to possess the capability to obtain and process “objects located within a workspace or target volume that can be accessed by the fingers” or “a surface area that can be changed or switched by a user”.
The verb form of the word “can” carries multiple meanings in the English language. It can be used to indicate a physical ability or some other specified capability. It can also be used to indicate a possibility or probability.
          Accordingly, appropriate correction and/or clarification are earnestly solicited.
Dependent claims 2-14 and 16-29, as filed, these claims are also rejected under this section due to their dependency directly or indirectly of rejected base claim 1 and 15, as filed.

Allowable Subject Matter
It appears claims 1-29, as filed, would be allowable if rewritten or amended to overcome the objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, however, further search and consideration may be required upon the submission of claim amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1-. US 9,914,214 to Strauss et al – directed to a robotic gripping device with a preshaper is provided. The robotic gripping device includes two opposable fingers, each finger having a deformable gripping surface, a base, and a fingertip. The robotic gripping device also includes an actuator coupled to the base of each of the fingers, wherein the actuator is configured to move the fingers toward and away from each other. The robotic gripping device also includes a preshaper component positionable between the fingers, wherein when the fingers are moved toward each other by the actuator and the deformable gripping surface of each finger contacts the preshaper component, the deformable gripping surface of each finger is 
2-. US 2019/0176326 to Bingham et al, directed to controlling a robotic gripping device to cause a plurality of digits of the robotic gripping device to move towards each other in an attempt to grasp an object. The method also includes receiving, from at least one non-contact sensor on the robotic gripping device, first sensor data indicative of a region between the plurality of digits of the robotic gripping device. The method further includes receiving, from the at least one non-contact sensor on the robotic gripping device, second sensor data indicative of the region between the plurality of digits of the robotic gripping device, where the second sensor data is based on a different sensing modality than the first sensor data. The method additionally includes determining, using an object-in-hand classifier that takes as input the first sensor data and the second sensor data, a result of the attempt to grasp the object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B